Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                           Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     LA Libertad Investments LLC, a            Act; Unruh Civil Rights Act
       California Limited Liability
15     Company; and Does 1-10,

16               Defendants.

17
18           Plaintiff Orlando Garcia complains of LA Libertad Investments LLC, a

19   California Limited Liability Company; and Does 1-10 (“Defendants”), and

20   alleges as follows:

21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

25   dexterity issues. He uses a wheelchair for mobility.

26     2. Defendant LA Libertad Investments LLC owned the real property

27   located at or about 11908 Atlantic Avenue, Lynwood, California, in January

28   2020.


                                            1

     Complaint
Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 2 of 7 Page ID #:2




 1     3. Defendant LA Libertad Investments LLC owns the real property located
 2   at or about 11908 Atlantic Avenue, Lynwood, California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to the property to shop at A+ Discount Store (“Store”) in
28   January 2020 with the intention to avail himself of its goods and to assess the


                                               2

     Complaint
Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 3 of 7 Page ID #:3




 1   business for compliance with the disability access laws.
 2     9. The Store is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5   to provide wheelchair accessible paths of travel inside the Store in
 6   conformance with the ADA Standards as it relates to wheelchair users like the
 7   plaintiff.
 8     11. On information and belief, the defendants currently fail to provide
 9   wheelchair accessible paths of travel inside the Store.
10     12. Additionally, on the date of the plaintiff’s visit, the defendants failed to
11   provide wheelchair accessible parking in conformance with the ADA
12   Standards as it relates to wheelchair users like the plaintiff.
13     13. On information and belief, the defendants currently fail to provide
14   wheelchair accessible parking.
15     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
16   personally encountered these barriers.
17     15. As a wheelchair user, the plaintiff benefits from and is entitled to use
18   wheelchair accessible facilities. By failing to provide accessible facilities, the
19   defendants denied the plaintiff full and equal access.
20     16. The failure to provide accessible facilities created difficulty and
21   discomfort for the Plaintiff.
22     17. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     18. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in fact,
28   these barriers are readily achievable to remove. Moreover, there are numerous


                                              3

     Complaint
Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 4 of 7 Page ID #:4




 1   alternative accommodations that could be made to provide a greater level of
 2   access if complete removal were not achievable.
 3     19. Plaintiff will return to the Store to avail himself of its goods and to
 4   determine compliance with the disability access laws once it is represented to
 5   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 6   from doing so because of his knowledge of the existing barriers and his
 7   uncertainty about the existence of yet other barriers on the site. If the barriers
 8   are not removed, the plaintiff will face unlawful and discriminatory barriers
 9   again.
10     20. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff will
13   amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     22. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                               4

     Complaint
Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 5 of 7 Page ID #:5




 1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2   § 12182(a). Discrimination is defined, inter alia, as follows:
 3            a. A failure to make reasonable modifications in policies, practices,
 4                or procedures, when such modifications are necessary to afford
 5                goods,    services,    facilities,   privileges,    advantages,   or
 6                accommodations to individuals with disabilities, unless the
 7                accommodation would work a fundamental alteration of those
 8                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9            b. A failure to remove architectural barriers where such removal is
10                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13                maximum extent feasible, the altered portions of the facility are
14                readily accessible to and usable by individuals with disabilities,
15                including individuals who use wheelchairs or to ensure that, to the
16                maximum extent feasible, the path of travel to the altered area and
17                the bathrooms, telephones, and drinking fountains serving the
18                altered area, are readily accessible to and usable by individuals
19                with disabilities. 42 U.S.C. § 12183(a)(2).
20     23. When a business provides paths of travel, it must provide accessible
21   paths of travel.
22     24. Here, accessible paths of travel have not been provided in conformance
23   with the ADA Standards.
24     25. When a business provides parking for its customers, it must provide
25   accessible parking.
26     26. Here, accessible parking has not been provided in conformance with the
27   ADA Standards.
28     27. The Safe Harbor provisions of the 2010 Standards are not applicable


                                             5

     Complaint
Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 6 of 7 Page ID #:6




 1   here because the conditions challenged in this lawsuit do not comply with the
 2   1991 Standards.
 3      28. A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily
 5   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6      29. Here, the failure to ensure that the accessible facilities were available
 7   and ready to be used by the plaintiff is a violation of the law.
 8
 9   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11   Code § 51-53.)
12      30. Plaintiff repleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15   that persons with disabilities are entitled to full and equal accommodations,
16   advantages, facilities, privileges, or services in all business establishment of
17   every kind whatsoever within the jurisdiction of the State of California. Cal.
18   Civ. Code §51(b).
19      31. The Unruh Act provides that a violation of the ADA is a violation of the
20   Unruh Act. Cal. Civ. Code, § 51(f).
21      32. Defendants’ acts and omissions, as herein alleged, have violated the
22   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23   rights to full and equal use of the accommodations, advantages, facilities,
24   privileges, or services offered.
25      33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26   discomfort or embarrassment for the plaintiff, the defendants are also each
27   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
28   (c).)


                                              6

     Complaint
Case 2:20-cv-05543-VAP-JC Document 1 Filed 06/23/20 Page 7 of 7 Page ID #:7




 1
 2          PRAYER:
 3          Wherefore, Plaintiff prays that this Court award damages and provide
 4   relief as follows:
 5       1. For injunctive relief, compelling Defendants to comply with the
 6   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 7   plaintiff is not invoking section 55 of the California Civil Code and is not
 8   seeking injunctive relief under the Disabled Persons Act at all.
 9       2. Damages under the Unruh Civil Rights Act, which provides for actual
10   damages and a statutory minimum of $4,000 for each offense.
11       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
12   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
13
     Dated: June 19, 2020             CENTER FOR DISABILITY ACCESS
14
15
                                      By:
16
                                      _______________________
17
                                             Russell Handy, Esq.
18                                           Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
